Norval, J.
On the 9th day of January, 1894, a petition was presented to the county court of Otoe county for the appointment of an administrator of the estate of Charles L. Myers, deceased, alleging, inter alia, that Myers, a resident of Jackson county, Missouri, died intestate in Otoe county, this state, on the 22d day of April, 1892, leaving an estate to be administered, consisting of personal property situated and.having its situs in said county of Otoe. The prayer of the petition was granted, and Thomas K. Bradley was appointed administrator, who duly qualified as such. Afterwards, on January 30, 1894, the Missouri Pacific Railway Company filed a petition in said county court, setting forth that Bradley, as administrator of the estate of said Myers, deceased, had instituted an action against it in the district court of Otoe county to recover damages resulting from the death of Myers, alleged to have been caused by the negligence of the railroad company; that the appointment of Bradley was fraudulent and collusive, and made for the sole purpose of prosecuting said action; that at the date of the death of Myers he was a resident of the state of Missouri, and left no estate to be administered in the state of Nebraska, and praying that the letters of administration granted to Bradley might be revoked and set aside. A citation was thereupon issued by the county court to Bradley, fixing the date for him to show cause why his appointment as administrator of said estate should not be revoked and annulled, which was duly served. An answer was filed by the administrator denying the allegations contained in the petition of the railroad company, and alleging that it has no interest in the estate of said Myers, as creditor, heir, or distributee of said estate, and that said corporation has no right or authority to file said petition or to *598be heard.to raise objections to the appointment of said administrator. Upon the hearing, on April 2, 1894, the county court refused to revoke and cancel the letters of administration, finding specially that Myers died intestate in Otoe county; that he resided in Jackson county, Missouri, at the time of his death; that he left as his estate “$4 in money and a pocket-book found upon his person at the time of his death, which said $4 and purse were sent to the widow of deceased at Kansas City, Missouri, at once; that said money in cash and the said purse were returned to said county of Otoe after the commencement of this proceeding, and came into the hands of the administrator on the 2d day of April, 1894; a claim for $25 for money he had on his person at the time he left home, and a claim to right of action for damages against the Missouri Pacific Railway Company for injuries occasioning the death of the said Charles L. Myers.” The railroad company excepted, and prosecuted error to the district court, where the decision of the county court was affirmed. The record has been brought to this court for review.
It is argued that the grant of letters of administration to Thomas K. Bradley upon the estate of Charles L. Myers, deceased, by the county court of Otoe county, was coram non judice, because said Myers at the time of his death was a resident of Missouri, and left no estate to be administered in Nebraska. Section 177, chapter 23, Compiled Statutes, 1895, declares: “When any person shall die intestate, being an inhabitant of this state, letters of administration of his estate shall be granted by the probate court of the county of which he was an inhabitant or resident at the time of his death. If such deceased person, at the time of death, resided in any other territory, state, or county, leaving estate to be administered in this state, administration thereof shall be granted by the probate court of any county in which there shall be estate to be administered; and the administration first legally granted shall extend to all the estate of *599the deceased in this state, and shall exclude the jurisdiction of the probate court of every other county.” There is no claim that Myers was a resident or inhabitant of this state at the time of his death, so the letters of administration issued to Bradley are invalid unless the decedent left an estate to be administered in Otoe county. That Myers died in that county and was then a resident of the state of Missouri is undisputed; but' it is asserted that he left no estate in Otoe county sufficient to confer jurisdiction upon the county court of that county to grant administration. The county court found that Myers left in said county, as his estate, a pocket-book, $4, a claim for $25 for money, and the right of action against the railroad company for injuries causing his death. These constituted an estate to be administered. It is true, exclusive of the claim against the company, they were not of great value, but that is wholly an immaterial consideration, so far as the question of jurisdiction is concerned. The statute has not fixed any limitation upon the value of the estate to be administered, and the courts have no right to do so. The jurisdiction of the county court to grant administration is not determined by the value of the estate. (Schouler, Executors and Administrators, secs. 24,93; 19 Am. & Eng. Ency. Law, 166; Welch v. New York C. R. Co., 53 N. Y., 610; Wheeler v. St. Joseph & W. R. Co., 31 Kan., 640; Union P. R. Co. v. Dunden, 37 Kan., 1; City of Horton v. Trompeter, 53 Kan., 150.) In the last case the deceased owned property of the value of $2.25 at the time of his death, and it was held the estate was sufficient to authorize the granting of letters of administration. Authority is conferred to administer upon the estates of the poor and rich alike. The statute has made no distinction in that regard.
The argument that jurisdiction was lost by the sending of the pocket-book and the $4 to the widow in Kansas City, Missouri, prior to the filing of the petition for administration in the county court of Otoe county is without merit. Myers’ property vested in the adminis*600trator wben appointed, by relation from tbe death of decedent. (Bullock v. Rogers, 16 Vt., 294; Valentine v. Jackson, 9 Wend. [N. Y.], 302; McMillan v. Wacker, 57 Mo. App., 220; Adey v. Adey, 58 Mo. App., 408; 1 Woerner, American Law of Administration, sec. 173.) An estate was left in Otoe county to be administered, and tbe .sending of a part or all of tbe personal property out of tbe county could not divest tbe court of jurisdiction to issue letters of administration. Tbe widow bad no right to tbe pocket-book and money, as they did not belong to her. Tbe fact that they were forwárded to her, presumably for safe-keeping, is entirely immaterial and did not affect tbe jurisdiction of tbe county court. Tbe authority of tbe county court did not rest alone upon tbe few articles of personal property already mentioned which tbe deceased bad upon bis person wben be died, since the cause of action against tbe railroad corporation was sufficient estate to justify tbe appointment of an administrator, bad there been no other estate to be administered. The decisions in tbe other states upon tbe question are conflicting, but tbe decided weight of tbe authority sustains tbe doctrine that tbe cause of action, under Lord Campbell’s Apt, is an estate sufficient to grant administration thereon. This court so held in Missouri P. R. Co. v. Lawis, 24 Neb., 848. In that case Joseph B. Lewis died in tbe state of Kansas, from injuries inflicted there by tbe railroad company. Tbe sole assets of tbe estate consisted of tbe claim against tbe company. Letters of administration were granted by tbe county court of Washington county, Nebraska, to tbe widow, who instituted suit against tbe company for tbe death of her husband. Tbe jurisdiction of tbe county court was sustained, and we think properly so>, in tbe light of chapter 21, Compiled Statutes., which reads as follows :
“Section 1. That whenever tbe death of a person shall be caused by tbe wrongful act, neglect, or default, and tbe act, neglect,' or default is such as would if death bad pot ensued? have entitled tbe party injured to maintain *601an action and recover damages in respect thereof, then, and in every such case, the person who, or company or corporation which, would have been liable if death had not ensued shall be liable to an action for damages, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to a felony.
“Sec. 2. That every such action shall be brought by and in the names of the personal representatives of such deceased person, and the amount recovered in every such action shall be for the exclusive benefit of the widow and next of kin of such deceased person, and shall be distributed to such widow and next of kin in the proportion provided by law in relation to the distribution of personal property left by persons dying intestate,” etc.
Under these provisions the right of action against the railroad company for causing the death of Myers constituted an estate within the meaning of section 177, chapter 23, Compiled Statutes. In the language of Montgomery, J., in Findley v. Chicago & G. T. R. Co., 64 N. W. Rep. [Mich.], 732, “it could not have been contemplated by the legislature that the right to bring this action could be made to depend upon the question of whether the deceased left other property. We think it was clearly the purpose to treat this right of action as assets for distribution, and we hold, in accordance with the weight of the authority, that they are such assets within the meaning of section 5848.” In the case from which the foregoing excerpt was taken it appears that Myrtle Findlay, an inhabitant of the city of Hamilton, in the county of Wentworth, Ontario, was killed in a railroad accident upon the Chicago & Grand Trunk Railway, near Battle Creek, Michigan. An administrator of her estate was appointed by the probate court of Wayne county, in that state. It was urged that the letters of administration were granted without jurisdiction, — the right of action given an administrator by Lord Camp-hell’s Act did not constitute assets of the estafe of a pop-*602resident of Michigan killed within the state sufficient to grant administration thereon by the probate court of that state under a statute relative to the administration of estates of deceased persons identical with our section 177 quoted above. The supreme court of Michigan held letters of administration were properly granted. To the same effect are Merkle v. Bennington, 68 Mich., 33; Hartford & N. H. R. Co. v. Anderson, 36 Conn., 213; Morris v. Chicago, R. I. & P. R. Co., 65 Ia., 727; Pinney v. McGregory, 102 Mass., 186; Griswold v. Griswold, 20 So. Rep. [Ala.], 437; Lang v. Houston Street R. Co., 75 Hun [N. Y.], 151; Goltra v. People, 53 Ill., 224.
Hutchins v. St. Paul, M. & M. R. Co., 44 Minn., 5, was an action by the administrator of William F. Ferguson to recover damages for the death of plaintiff’s intestate, caused by the alleged negligence of defendant. Deceased was not an inhabitant of Minnesota at the" time of his death and left no property therein, yet letters of administration were granted by the probate court of Hennepin county, Minnesota, in which the deceased received his injuries of which he there died. The jurisdiction of the probate court to direct administration was assailed on the same ground as urged in the case at bar. The court overruled the contention, saying: “It is true that, strictly speaking, the cause of action did not belong to the deceased in his lifetime, but only accrued at his death; also, that, when realized on, the proceeds form no part of his general estate, but belong to his next of kin. But the narrow and literal construction contended for by the appellant would often prevent the enforcement of the cause of action at all, because of the impossibility of securing a personal representative of the deceased to maintain it. Administration is a proceeding in rem, the res being the estate of the deceased; and we apprehend that, whether the deceased is a resident or a non-resident, the existence of assets is essential to administration, for it is the estate, and not the expired breath, of the deceased upon which administration operates. Hence it would seem to follow, *603from the appellant’s logic, that if the deceased left no assets, strictly so called, no administration could ever be had, and consequently the statutory right of action for the benefit of the next of kin could never be enforced. This right of action is given in case of the death of any person, whether a resident of the state, or only temporarily sojourning in it at the time of his receiving the injuries causing his death. The law will not allow it to be defeated for want of a party to maintain it. The fact that the statute gives such a right of action to the personal representative, and to him alone, implies the right to appoint, if necessary, an administrator to enforce it, and administer the proceeds' in accordance with the statute.”
The first paragraph of the syllabus in Brown’s Administrator v. Louisville & N. R. Co., 30 S. W. Rep. [Ky.], 639, reads thus: “The court of the county wherein a non-resident is killed by the. negligence of a railroad company may appoint an administrator to sue the company,” though the deceased leaves no property in the state other than such right of action.” The contrary doctrine is sustained by Perry v. St. Joseph & W. R. Co., 29 Kan,, 420, and Jeffersonville R. Co. v. Swayne, 26 Ind., 477; but the weight of the adjudications is in favor of the right to have an administrator appointed for the sole purpose of prosecuting an action arising under Lord Campbell’s Act, even though there exist no other necessity for such an appointment, and the deceased was not domiciled in this state and left no property therein, and that the county court of the county where the injury was received and the deceased died may properly entertain such jurisdiction. The fact that our statute authorizes a foreign administrator to maintain an action in this state has no bearing upon the question. The legislature has conferred power upon county courts to grant administration in case of non-resident decedents where any estate is left in this state to be administered, and such power is not affected by the fact a foreign administrator may maintain an action in our courts.
*604The decisions of the county and district courts are right, for the reason that the railroad company possessed no such interest as to authorize it to move to set aside the appointment of the administrator. The corporation is not a creditor of the deceased, nor is it in any manner interested in preserving the assets, or in the settlement of the estate of Myers. The company is a mere debtor of the estate, and has been sued by .the administrator for the recovery of money, but that gives no right to it to petition for the removal of the administrator. (Penniman v. French, 2 Mass., 140; Swan v. Picquet, 3 Pick. [Mass.], 443; Labar v. Nichols, 23 Mich., 310; White v. Spaulding, 50 Mich., 22; Augusta & S. R. Co. v. Peacock, 56 Ga., 146; Chicago, B. & Q. R. Co. v. Gould, 64 Ia., 343.) In the last case an administrator of Melville Madden, deceased, sued the raili’oad company to recover for the death of plaintiff’s intestate. Thereupon the corporation filed a petition for the revocation of the appointment of administrator, setting up that he had been sued at law by the administrator to recover $20,000 alleged to be due the estate; and that the appointment was illegal on the account of the administrator’s nofi-residence. The supreme court held that the railroad company did not have such an interest in the estate as to authorize it to move for the revocation of the appointment of the administrator, saying: “The plaintiff has an interest to defeat the claim which the estate holds against it. This interest promps it to resist the claim, and if it is successful, it will destroy what is now regarded as defendant’s property. It is absurd to say that plaintiff is interested in the estate in any other way than as a litigant is interested to defeat the claim of his adversary. Its interest is of the character of that which an enemy feels who seeks the destruction of his foe.”
The only case conflicting with the above which has come under the observation of the writer is Jeffersonville R. Co. v. Swayne, 26 Ind., 477. The opinion therein does pot contain a single well founded reason for support *605of the right of the railroad company to question the legality of the act of the court granting letters of administration. The company, as a debtor merely to the estate, had no such interest as entitled it to resist the appointment of the administrator in the county court in the first instance, or to authorize the prosecution of an appeal from such appointment to the district court. (2 Woerner, American Law of Administration, sec. 544; Swan v. Picquet, 3 Pick. [Mass.], 443; Drexel v. Berney, 1 Dem. [N. Y.], 63; Croswell, Executors & Administrators, 257.) The bringing of the action against the company for damages gave it no interest in the estate. Its only interest is against the estate.
This and other courts have held that the appointment of an administrator cannot be assailed in a collateral proceeding, where the record of appointment does not disclose a want of jurisdiction. (Missouri P. R. Co. v. Lewis, 24 Neb., 848; Estate of Moore v. Moore, 33 Neb., 509.) It does not follow, however, that merely because one has been sued by an administrator he may be heard in a direct proceeding in the county court to revoke the appointment because the facts set up in the application on which the letters were granted were untrue. Where the want of authority to make the appointment is disclosed by the record the validity of the letters of administration may be questioned collaterally. But if such letters are issued on the estate of a deceased person by a court of competent jurisdiction upon a petition containing proper allegations, and the requisite notice has been given, they cannot be collaterally attacked, but are binding until reversed, vacated, or revoked in a proper proceeding. The appointment of Mr. Bradley as administrator was in every respect regular as disclosed by the record, and therefore his letters, until revoked, were sufficient, to protect innocent persons acting upon the faith of them. A payment to him would bind the estate and discharge the debtor. So a judgment recovered by such administrator against this railroad company would be a bar to a *606suit for the same cause of action brought against it by another administrator of the same estate. (Roderigas v. East River Savings Institution, 63 N. Y., 460; Chicago, B. & Q. R. Co. v. Gould, 64 Ia., 343; Compiled Statutes, cli. 23, sec. 193.) Adams, J., in delivering the opinion of the court in the last case, says: “It is shown by the petition that plaintiff insists that if judgment should be rendered against it in favor of defendant as administrator it could not safely pay the judgment; the thought being that the claim of the estate would not thereby be discharged. Plaintiff, it seems, does not regard the appointment of defendant as void, but voidable only, in that it does not treat his acts as mere nullities, but seeks to have- his appointment revoked. If the order of the court in making the appointment was erroneous, and therefore merely voidable, all acts of the administrator, until his appointment be set aside, will be valid. Hence, payment to him before his removal would bind the estate. While acting as such he is regarded as the administrator do facto, and his acts are binding between the estate and persons who deal with him in good faith. (Mutual Benefit Life Ins. Co. v. Tisdale, 91 U. S., 238; Cocke v. Halsey, 16 Pet. [U. S.], 71; Shephard v. Rhodes, 60 Ill., 301; Moreland v. Lawrence, 23 Minn., 84; Belden v. Meeker, 47 N. Y., 307; Emery v. Hildreth, 2 Gray [Mass.], 228; Irwin v. Bank, 38 Upper Can. Q. B., 375.)” The majority of the cases are in harmony with the foregoing views, although a different rule has been adopted in Jeffersonville R. Co. v. Swayne, 26 Ind., 477, and McChord v. Fisher’s Heirs, 13 B. Mon. [Ky.], 193.
It is also insisted, because the statute authorizes an appeal in all matters of probate jurisdiction “from any final order, judgment, or decree of the county court to the district court by any person * * * who may be affected thereby,” that the railroad company had the right to move to vacate the appointment of the administrator. The fallacy of this argument consists in the erroneous assumption that the railroad company was affected by the order granting letters of administration. *607The right to appeal from the decision of the county court in probate matters is vested alone in persons against whom an order, judgment, or decree is made, c>% who may be thereby affected or aggrieved. One is aggrieved or affected by a decision of such court alone when it operates upon his property or. bears directly upon his interest. (2 Woerner, American Law of Administration, sec. 544; Deerings v. Adams, 34 Me., 41; Bryant v. Allen, 6 N. H., 116; Wiggin v. Sweet, 47 Mass., 195; Smith v. Bradstreet, 33 Mass., 264.) This railroad company is not affected by the order appointing the administrator, and it had not sufficient interest to move the revocation of the appointment.
The judgments of the county and district courts are right, and they should be
Affirmed.
Harrison, J., concurs.